 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDCivicCenter Sports,Inc.andInternational Associationof Machinists and Aerospace Workers,District No.63, AFL-CIO. Case 6-CA-6097October 16, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn May 21, 1973, Administrative Law Judge IrvingM. Herman issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed limitedexceptions and a supporting brief, and the Respon-dent filed cross-exceptions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a-three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Civic Center Sports, Inc.,Pittsburgh, Pennsylvania, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.'The Respondent also filed a motion to reopen the record, and the Gener-al Counsel filed a memorandum in opposition to the motion. In its motion,the Respondent alleges, in substance, that additional evidence would show(1) on or about April 1, 1973, Louis Silverman sold 75 percent of the out-standing shares of Respondent to Bernard Goldman, (2) on or about May31, 1973, Marshall Hausrath resigned as general manager of Respondent,and (3) of the nine employees who signed authorization cards, all have leftthe employ of Respondent Without deciding whether Respondent's motionwas untimely filed, we conclude that the evidence sought to be adducedwould not change our decision herein. Accordingly, we deny theRespondent's motion as lacking in merit.DECISIONSTATEMENT OF THE CASEIRVING M. HERMAN, Administrative Law Judge: This casewas tried before me on October 24-25 and November 1-3and 20-21, 1972,' at Pittsburgh, Pennsylvania. The chargewas filed by International Association of Machinists andiAll dates are in 1972 except as otherwise stated.AerospaceWorkers, District No. 63, AFL-CIO (hereincalled the Union), on May 23 and served upon Respondentthe same day; and the first amended charge was filed Au-gust 28 and served upon Respondent August 30. The prima-ry issues are whether Respondent violated Section 8(a)(1) ofthe National Labor Relations Act, as amended (29 U.S.C.,§ 151,et seq.),herein called the Act, by interrogating, threat-ening, soliciting complaints from, and granting a wage in-crease and other benefits to, its employees, and creating theimpression of surveillance among them; violated Section8(a)(3) by discharging Thomas Foster; and violated Section8(a)(5) by refusing to bargain with the Union (or whetherRespondent should be ordered to bargain with the Unioneven absent an 8(a)(5) finding).Upon the entire record,2 including my observation of thewitnesses, and after due consideration of the briefs filed onbehalf of the General Counsel and Respondent, r make thefollowing:FINDINGS AND CONCLUSIONS1.RESPONDENT'S BUSINESSThe complaint alleges, the answer admits, and I find thatRespondent is engaged in the retail sale and service of mo-torcycles and motorcycle parts at its Pittsburgh,Pennsylva-nia, facilities;that during the 12-month period immediatelypreceding,Respondent's gross volume of business exceeded$500,000,and Respondent received goods and materialsdirectly from outside Pennsylvania valued in excess of$50,000; 3and the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.IITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Facts1..Organization of the employeesOn April 10, Employees Foster and Enright visited theunion hall with a view to securing representation to improvetheir working conditions. They met with Leonard Schloer,an organizer, who told them that if they signed up a majorityof the employees he would talk to their employer.4 Schloer2 On January 16, 1973, Respondent filed a motion to correct the transcriptof testimonyherein in28 respects. The transcript, however, contains manymore errors, including some identical with some of those covered by themotion. Correction of all would be unduly burdensomeand in some instan-ces virtually impossible. At the same time, almost all of those capable ofcorrection, including most covered by the motion, do not need formal correc-tion to disclose the true meaning of the relevant material.3The complaint inadvertently says $5,000, but see Marshall Hausrath'saffidavit (G.C. Exh. 6, p. 1).4 Schloer had occupied that position for about 3 years during which periodhe had organized some 20 automobile dealers, whosebargainingunits cov-206 NLRB No. 101 CIVIC CENTERSPORTS429gave them authorization cards for this purpose. The follow-ing day Foster and Enright signed their cards in each other'spresence, and Foster obtained the signatures of seven addi-tional employees. That evening Foster took the nine signedcards to Schloer at the latter's office and Schloer said hewould visit Respondent's place of business the next day.2.Respondent's initial reactionAs Respondent's manager, Marshall Hausrath,s testified,the organizing was "common knowledge." 6 Enright testi-fied that he and Foster "didn't hide" their union activity"from anyone." When Enright arrived at work on the morn-ing of April 12, Marshall called him over and asked, "Whatis this I hear about Foster starting a union?" After somehesitation, Enright replied that some of the employees haddecided a union would be good for them. Foster walked inat just about that time, and Marshall put the same questionto Foster directly. Foster confirmed his role and added thatunion representatives would be coming over to discuss thematter that afternoon.7Marshall thereupon admittedly,gathered the employees together and explained to themthe problems that would arise if a union came into theshop. I told them that the increased costs that wouldcome about with an increase in wages would make itnecessary for increased efficiency. I said we wouldn'tbe able to keep guys employed during the winter whichis a slack season. I also said they could no longer begiven breaks on the cost of buying parts for.their ownbikes and that the two trucks we own would no longerbe at their disposal the way it was before.3.The bargaining demand and its rejectionSchloer, accompanied by Paul Nolder, the Union's finan-cial secretary, appeared at the plant that afternoon. Theyasked to see Louis Silverman, Respondent's president, butwere told to discuss the matter with Marshall. Schloer askedif there was anoffice or some place private where they couldtalk, and Marshall led them to the parts counter. Schloerered parts and service employees5Herein called Marshall to distinguish him from his brother Alan, em-ployed in the parts department.6According to him,it was even"common knowledge who had signed thecards."7The facts in this paragraph represent a synthesis of the testimony ofEnright, Foster,and Marshall.AlthoughMarshall's testimony does not ad-vert to any conversation with Enright preceding his admitted conversationwith Foster, by the same token it does notdeny it, and he did admit discuss-ing the matter with Enright.And although Marshall placed his conversationwith Foster as of April I I the surrounding events indicate April 12 as themore likely time. The difference is not significant in any event.8The above quote is from Marshall's affidavit given during the investiga-tion which was received in evidence to impeach his early testimony that hebad told the employees what "m[ight" j rather than "would" happen with theorganization of the plant,He later admitted on the stand to having actuallytold the employees that these events"would have to occur " However, inanswer to the question,"If the employees organized and it resulted in addi-tional wage or labor costs,would this practice ]allowing employees to use theCompany trucks]have to stop?"he answered,"No, not necessarily,"despiteRespondent's position on the record that one ofits two trucks would not beneeded at all absent its use by the employees.informed Marshall that his purpose was to obtainrecogni-tion on the strength of the cards which reflected majorityrepresentation. He displayed the cards as well as a recogni-tion agreement which Marshall refused to sign. This will bediscussed in detailinfra.However, the substance ofRespondent's position, as developed in the 43(b) examina-tion ofMarshall, is enlightening and pertinent here.Marshall's testimony was as follows:Q. Did they show you cards that were signed byyour employees?A. Yes, sir, they did.Q. Did you look at the cards?A. Briefly.Q. Could you tell from looking at the cards, that amajority of your employees had signed them?A. It appeared that way, yes, sir.Q. Could you tell from looking at the cards, that amajority of your employees had signed them?A. I would have to say yes.Q. Did you see the names on the cards?A. Several of them, and at that point, I stoppedlooking.Q.What was your response to the union at thispoint?A. Disbelief that it even started, and just ignorethem they will go away.Q. Ignore who?A. The union, it is just not feasible.JUDGE HERMAN Is this something that you told Mr.Schloer?THE WITNESS.Well, if my memory is right, at thatpoint, I would have made a statementsimilarto, justno, not really interested.Q. (By Mr. Wollett) at this point, did Louis Silver-man join the conversation?A. Somewhere in that vicinity, yes.Q.What did Mr. Silverman explain?A. He tried to explain why we thought that theunion was not justified in our shop.Q.What did he say?A. Specifically?Q. That's right.A.We felt that due to part time and non-non longtime skilled help, the union was not justified, they werehigh school kids, and we tried to explain this to them,they were not interested in listening.(1)4. Subsequent eventsa.Alleged Section 8(a)(1)Interrogation, threats, and solicitation of complaintsMeanwhile, according to the credible testimony of Klug,Tolin, Clemente, and Weisskopf, starting on April 11, whenthe cards were signed, and continuing on, Marshall interro-gated them as to whether they had signed cards or why theyhad signed, and described to each the consequences of un-ionization much as he did in his speech to the group. In factthe consequences threatened to these individuals were evenmore severe, including a flat rate or piecework system with 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDno pay for come-back work, a requirement that each me-chanic no longer use shop tools or his normal hand tools butpurchase his own set of Honda tools at a cost of about$1,000, the layoff of part-timers, a stricter working schedule,and even the possibility of closing the service departmentaltogether.9 Some recalled his hinging these consequencesupon a wage increase; others testified he made no referenceto that as the precipitating condition. To Klug, who hadresponded to his inquiries by saying he had signed a cardto get a wage increase, he offered to try to persuade Silver-man to give him more money.10On the afternoon of April 12, as Enright and Foster credi-bly testified,Marshall went over to the warehouse wherethey were working and announced that he had talked withmost of the other employees and had sapped their interestin the Union by the foregoing threats which he proceededto reiterate.He also stated that Silverman was so angryabout the matter that he wanted to fire everyone. He added,however, that if the employees forgot about the Union theCompany would forgive and forget also. To Foster's protestthat this was all illegal, Marshall replied he knew it was, and,with respect to discharges, that they could be handledthrough the simple expedient of waiting till an employeemade a mistake which everybody eventually was bound todo.Marshall also told them that Silverman had been con-templating an insurance program for the employees whichwould now be dropped because of the organizational move-ment."Within the next 2 days, Silverman, "very disturbed .. .about things done behind [his] back" and "underhandedly,"which "[he did not] particularly appreciate," admittedlycalled a meeting of the employees at which he "reprimandedeverybody" for "ganging up, as a mutiny type of situation"instead of acting "for themselves," being "responsible forthemselves," and told them:I am just here to tell you that I am your boss, not Mr.Foster, not anybody, and if there are any problems oranybody is unhappy, come to me and not to anybodyelse, or my manager Marshall.I am the one to determine who gets paid what, andwho has the capabilities, and when I feel the time, andnot somebody telling me how to run my business, oranybody, and feel what employee knows how to dowhat.12He also admittedly told the employees,9 A warning of much of this was also addressed to Fred Jacob around thesame timeinMilt Fischer's presence10I do not credit Callahan's testimony that Marshall solicited him todissuade the other employees from joining the Union. After testifying thatthis occurred in a private conversation between him and Marshall in whichthe latter also told him that come-back work would be on the employees' timeif the Union came in, he stated on cross that this statement was not madeto him, but was just something he had overheard.11Marshall admitted having had discussions with "most of the employees"individually concerning their card signing and loss of benefits and layoff ofpart-timers.12As Marshall put it, "he [Silverman] was mad that the people had notcome to him with their problems instead of just suddenly running off andjoining theunion."that certain courtesies we were extending, such as lowerprices on parts, personal use of our trucks and courte-sies the Company extended to them-not normally giv-en to employees-would be stopped in order tocompensate for the loss we'd take in increased wagesand in a strict working relationship with a union.'He also, as testified by Enright, whom I credit,14 told theemployees that he felt a lack of communication betweenhim and them had contributed to their turning to the Unionand that meetings would be held in the future at whichgrievances could be aired. And he said that he wanted tQ letbygones be bygones and forget about the union incident,that nothing would be held against anybody, that he wouldgo ahead with the insurance program which he had decidedto abandon upon first learning of the Union, and he wouldnot fire anybody for having supported the Union, "even Mr.Foster." 15(2) Insurance benefits and wage increasesAbout a year before the Union's appearance, Respondentcalled in an insurance broker to institute a pension plan.Such plan was put into effect a few months later but did notserve its purpose of stabilizing the work force. The brokertherefore proposed to substitute a multiple employmentbenefits program, and commenced to check with variousinsurance carriers in February. Prudential Insurance Com-pany of America made a proposal March 20 to the brokerwho in turn presented it to Respondent. Applications werefiled April 19, and the program became effective May 18.Silverman and Marshall testified that the program had infact been approved prior to the advent of the Union. As faras the record shows, however, only one employee was awarethat such a program was under consideration before theunion campaign, and there was considerable employee testi-mony that they knew nothing of such a plan until after theUnion's appearance.Sometime before the effective date of the plan, Silvermanconvoked the employees, explained the plan, and requesteda show of hands of those favoring it.16 All voted for it exceptFoster andWeisskopf.At this point Silverman saidWeisskopf's vote did not count since he was quittingRespondent's employ soon, and that Foster appeared to bethe only obstacle. Additional adverse sentiment developedamong the employees, however, because the plan contemp-lated only small employer contributions in its early stages,13This quote is from the affidavit Silverman furnished during the investi-gation received in evidence to impeach his testimony that he had told em-ployeeswhat "might have to" rather than "would" happen with theorganization of the plant.4Not only did Enright's demeanor impress me favorably, but it is note-worthy that he had no ax to grand. He had quit the Company's employ theweek prior to the hearing, apparently with no hard feelings on either side. Infact he had received a 15-cent per hour wage increase less than 3 weeks earlierfollowing a 30-cent increase only 2 months before.15The last three words are Silverman's own Foster was singled out be-cause Silverman "was really disturbed about him being there only a coupleof weeks and. trying to tell [him] how to run [his] business... In harshterms, I told him I wasn't mad, but come to me This is how I ended it. Ifthere is a problem, this is what I am here for."16 The carrier apparently required either unanimity of participation or atleast a certain percentage of those eligible. Eligibility was confined to thoseemployed fulltime for at least 3 months. CIVIC CENTERSPORTS431and it was felt that a wage raise would be preferable. In Julyafter subsequent meetings with Respondent presenting sucha choice, the employees voted for a wage increase. Increaseswere given to the following employees on the followingdates:NameOldWageNewWage andIncrease dateDeSimone$1.90$2.10(7/28)Palmer1.902.10(7/28)2.15(9/28)Tolin1.601.90(7/28)2.05(9/29)Enright1.601.90(7/28)2.05(9/29)Jacob1.601.90(7/21)Weisskopf1.601.85(9/29)No benefits or privileges enjoyed by the employees havesince been withdrawn. Nor has this resulted in any adverseaction against them.(3) Later threatsIn late August or early September, on the day the Boardagent visited the plant in connection with the filing of theamended charges, Marshall substantially reiterated to agroup of about half a dozen employees the threats he hadmade in April. This finding rests on the undenied and cred-ited testimony of Toli ind Weisskopf, both still employedby Respondent.l"b.Discharge of FosterFoster was hired by Respondent as a full-time bike build-er the second week in March. His normal workweek consist-ed of 5 days excluding Sunday and Thursday, and hisnormal hours were from 10 a.m. to 6 p.m.18 From April untilearly June he worked directly under Robert Jeznis, servicemanager. Jeznis had just returned to work on Monday,April 3, after hospitalization for a back injury suffered theprevious November. According to Jeznis, Silverman, andMarshall, Foster had a poor attendance and punctualityrecord which was aggravated by his repeated failure to noti-fy Respondent of his impending absences or his calling inas late as 1 or 1:30 p.m. to announce to them despite hisawareness of the company rule to call in as close as possibleto the opening time of 10 a.m.During the first week of Jeznis' return, Silverman told17AlthoughRespondent's brief does not argue the point,counsel attempt-ed at the hearing to impeach this testimony by showing that it had not beenmentioned in affidavits given by the witnesses after the events. In all thecircumstances I do not find such omission alone sufficient basis for impeach-ment. Cf.International Union of Electrical Workers, Local 601 (WestinghouseElectric Corp),180 NLRB 1062, 1066.18Each service shop employee was permitted to pick any day but Saturdayas his regular day off,and in order to take a different day in a particular weekhe had to clear it with managementby givingadvance notice and reasonsthereforhim that Foster "had been missing a lot of time" and thathe would be "let go" on Friday. However, Jeznis dissuadedhim from such action, pointing out that they were busy andneeded all the help they could get. He then immediatelytalked to Foster about this, reminding him of the obligationto call in and warning him "that if you keep this up, you willnot be here very much longer." In the face of this testimonyby Jeznis, I do not credit Foster's denial that Jeznis everspoke to him about his absenteeism or punctuality 19 orFoster's assertion that he or his wife "always" called inwhen he knew he would be absent. I find Jeznis an entirelytruthful witness on the basis both of demeanor and a lackof personal interest in the outcome,20 as reflected in the facts-that his testimony as a whole is both favorable and unfavor-able to each party (he was initially called by General Coun-sel) and finds support in certain objective considerationsnotedinfra.Shortly after the Union's appearance the following weekat a meeting Jeznis had with Silverman and Marshall, ascredibly testified by Jeznis, Foster's name was mentioned asone of the organizers, and Silverman said in effect that thiswas another thing Foster had done wrong and he was goingto fire him. Marshall, however, said they could not fire himthen because it would look like he was being fired for hisunionactivity.Foster's poor attendance and punctuality habits persistedand were the subject of several discussions between Jeznisand Silverman or Marshall, and at one point a few daysafter the initial union activity Silverman told Jeznis that hewas putting Foster on probation for his absenteeism. ToJeznis' knowledge Silverman or ;Marshall also discussedthe matter with Foster himself three or four times 21Weisskopf testified for the General Counsel in rebuttalthat despite numerous absences and latenesses of his, he wasspoken to only once about it, that being the same occasiontestified to by Foster, when they shared a residence andarrived at work about a half-hour late; that he was absentabout 10 times from March through June, about 6 or 7 ofwhich were without prior notice to Respondent; and that hequit the job in July and was reemployed in August withoutany reference to his prior record. However, he was a studentworking part time until May 1, and such employees, unlikefull-timers, were rarely questioned by management whichfairly readily assumed that deviations from schedule weredictated by scholastic need. His alleged absences as a full-time employee eventually narrowed down to four althoughhe was quite vague, and of these not more than one waswithout Respondent's knowledge. During the 8-week periodfrom the week ending May 10, Weisskopf's first week offull-time employment, to the end of June, when he quit, heworked a total of 311 hours as compared with 271-1/2worked by Foster. 22On Wednesday, July 5, Fosterwas sentto another build-ing to work. He returned to the main building at the end ofthe day and punched out. He did not work the next day, his19 Foster admitted to a single occasion when Marshall reprimanded himfor being late.-20 He voluntarily quit the Company's employ early in June.21Foster's denial of this is also discredited.,22General Counsel's brief nowhere adverted to Weisskopf's testimony onthis phase of the case. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDregular day off. When he reported on Friday, he was toldhe had been fired because he had missed the 2 previousdays. The matter was straightened out when he remindedPodolsky, who was then service manager, of the facts.When Foster reported for work on July 15, Marshall toldhim he was fired for having taken off the previous daywithout calling in, and that he had been doing that toooften. Foster did not protest. Foster's wife testified that shehad called in for him that day to say he was sick, and toldthat to the man who answered the phone, and that the manreplied, "He's sick?" and when she said, "Yes," he said"Okay."in addition, however, that "to the best of [his]recollection"Schloer's oralrequest did not specify the partsand servicedepartments but related to the employees generally, that hedid not handle the authorization cards himself but merelylooked at those displayed to him by Schloer, that he did notadmit to the union representatives that a majority hadsignedthe cards, and that the formof recognition agree-ment(which he had seen but not read) was not left withRespondent at the conclusion of the visit. Silverman deniedusingthe pejoratives attested by Schloer and Nolder, butadmitted describing his employees as "god-damn people orsomethinglike that."5.Refusal to bargaina.The demand and refusalAccording to the testimony of Union RepresentativesSchloer and Nolder,23 Schloer orally informed Marshall onthe occasion of the recognition request on April 12 that theUnion represented a majority of the employees inRespondent's parts and service departments and handedMarshall the nine signed authorization cards which the lat-ter proceeded to examine, separating those of employees hetermed "apprentices" from those he called "mechanics";and while acknowledging that a majority of the employeeshad signed he refused to recognize the Union, as did Silver-man who joined the conversation at or about that time, onthe ground that it was infeasible for a cycle shop to beunionized, particularly that one in view of the nature ofthese specific employees to whom Silverman applied suchterms as "freaks" and "Perverts." 24 The union representa-tives also testified that in the course of their visit Schloereither handed to Marshall or laid before him on the countertop for signature a form of recognition agreement definingthe bargaining unit as covering the parts and service depart-ments, and that such form was left with Respondent whenthey departed.As stated above, Marshall admitted that he could tellfrom seeing the cards that a majority of the employees hadsigned them but that his reaction was "disbelief that it evenstarted, and just ignore them they will go away" because theUnion was "just not feasible," and his response to Schloerwas "just no, not really interested"; and similarly, that Sil-verman and he both tried to explain that "due to part-timeand non-non long time skilled help, the union was notjustified, they were high school kids." 25 Marshall testified23 Supported by a written summary prepared by Nolder thesame evening,admitted in evidence over Respondent's objection.Cf.Allis-Chalmers Manu-facturing Co.,179 NLRB 1, 2;NL.R.B. v. Tex-Tan, Inc,318 F.2d 472,483-484 (C A 5, 1963)24 I do not credit Schloer's statement that Silverman had also used the word"longhaired" since that adjective was not recalled by Nolder and since, asurged by Respondent, it might well have fitted Silverman himself.5At the conclusion of Silverman's direct examination near the close of thehearing, he mentioned to his attorney for the first time, and testified,that asSchloer and Nolder were leaving, "I believe that I brought up the fact thatIwould let [the employees]re-vote if they knew what was going on In factI even brought it up again to [the Board's investigator]and she said there wasno way they could take a second vote." Absent any other testimony on thematter from Schloer or Nolder,I credit thisHowever,Iregard it as notrelating to the holding of an election but as indicating a possible willingnessb.The unit and majority statusThe bargaining unit alleged in the complaint (substantial-ly identical to that set out in the form recognition contractpresented to Marshall) consists of:All service and parts department employees employedby Respondent at its Pittsburgh, Pennsylvania, facili-ties,excluding all office clerical employees,salesmen,watchmen and guards, professional employees and su-pervisors as defined in the Act.Although Respondent's answer would have modified theabove to include all sales employees and to exclude allpart-time employees and high school students employed inconjunction with vocational student work programs, Re-spondent changed its position at the hearing and in its briefby (1) agreeing to the noneligibility of sales employees assuch, and (2) withdrawing its opposition to the inclusion ofpart-timers as such. The differences between the parties thusnarrowed down to five employees:Ralph Lombardo,whom General Counsel would excludeas a salesman but Respondent would include solely on thebasis of work he performed in the parts department;CaryleDeSimoneJones,whom General Counsel wouldexclude asan office clerical and confidential employee and Respon-dent would include on the basis of work she performed bothin parts and service;Allan Hausrath,whom General Coun-selwould exclude as a supervisor or managerial employeein charge of the parts department;Robert Jeznis,whomGeneral Counsel would exclude as a supervisor or manage-rial employee in charge of the service department; and Rob-ert Tolin,whom Respondent would exclude as a participantin a high school vocational "co-op" or "student work" pro-gram.As of the time of the demand and refusal to bargain,Respondent's entire complement consisted of 16 personsexcluding Silverman and Marshall. The parties stipulated tothe exclusion of Shirley Ransley, an office clerical, thusleaving 15 as the maximum possible number of employeesconstituting an appropriate bargaining unit. Of the 15, 9signed cards.26 Respondent concedes the validity of four,those of Enright, Fischer, Foster, and Callahan, but con-tends that four others may not be counted because underPennsylvania law the appointment of an agent by a minorto abide by the results of a second card solicitation after he had an opportuni-ty to present his side to the employees.26 Alan Hausrath signed a tenth card but secured its return and destroyeditprior to the request to bargain CIVIC CENTERSPORTS433isvoidable at the minor's election and that pursuant tooffers of proof at the hearing each of said employees (Jacob,Clemente, Klug, and Weisskopf) would have testified thathe was a minor, that Klug and Clemente would further havetestified that they would revoke their card if given the op-portunity, and that Jacob would have testified that if per-mitted to affirm or revoke his card he would do neither.Respondent also contends that if Tolin is a member of theunit his card may not be counted because he testified he isa minor and that pursuant to an offer of proof he wouldhave testified that the day after signing the card he told afellow employee who was going to the union meeting thathe wanted to withdraw the card.Finally,Respondent contends, based on an offer ofproof, that Tolin also would have testified that by signingthe card he was saying only that he was interested in theUnion and he wanted to learn more about the benefitsoffered 27 And it relies on the testimony of Clemente andKlug thattheyhad not read their cards, and on Klug'sadditional testimony that he thought it was gusta generalinterest card." 28B. Analysis1.Section 8(a)(1)a.Threats and interrogationThe facts recited above leave no room for doubt thatRespondent was strongly opposed to the Union's presenceand made no attempt to conceal its antipathy. Silvermanadmittedly was sufficiently "disturbed" over the organiza-tional drive, which he deemed "underhanded" and "donebehind [his] back," to calla meeting-of the employees within2 days after the bargaining demand when he "reprimandedeverybody" for "ganging up, as a mutiny typeof situation."Given such an obvious overreaction, which Respondent'scounsel attributed at the hearing to "ignorancemore thandesign," the substantial employee testimony that Silvermanaccompanied his reprimand with the threat to eliminatecertain benefits the employees had been enjoying was en-tirely credible. And although Silverman testified at the hear-ing that he had told the employees only that he "might haveto" removethese "courtesies," as he called them, that testi-mony was impeached by his affidavit given during the in-vestigation which, corroborating the employees, stated thathe had told them the benefits, "would be stopped." Thisthreat, moreover, was quiteconsistentwith those uttered byMarshall immediately after the cardsigning andrepeatedand enlarged thereafter.29,Respondent contends that the statements neverthelessweremere economic predictions rather than unlawfulthreats because they were keyed to the increased costs ex-pected to result from an anticipated increase in wages. De-spite considerable employee testimony that the statementshere under attack contained no reference to economic ne-cessity, at least two of the General Counsel's witnesses cor-roborated Silverman and Marshall in this respect, and I findthat the connection was specifically mentioned. Admittedly,however, the reference to any increase in wages rested en-tirelyon a bare assumption since Respondent had noknowledge of how much of an increase, if any, the Unionwould demand, much less insist upon. This alone would notnecessarily undermine Respondent's contention that thestatements constituted permissible predictions. An employ-ermay anticipate increased operating costs as a concomi-tant of unionization.N.L.R.B. v. New England Web, Inc.,309 F.2d 696, 701-702 (C.A. 1, 1962);N.L.R.B. v. J.M.Lassing, d/b/a Consumers Gasoline Stations,284 F.2d 781,783 (C.A. 6, 1960). But these very cases, relied upon byRespondent,recognize that the essential question remainswhether the actionis infact economically motivated,30 andmilitating against such a finding here is Marshall's admis-sion,at least in respect to the elimination of the practice ofallowing the employees to use the company trucks:Q. If the employees organized and it resulted in ad-ditional wage, or labor costs, would this practice haveto stop?A. No, not necessarily.Moreover, when Silverman thereafter proposed an insur-ance program to the employees,or a wage increase as analternative, no mention was made of a need to withdraw anybenefits or take any other action by way of compensation.And none of these benefits or "courtesies" was in fact lostor any other adverse action taken notwithstanding at leastsix employees subsequently received a total of nine wageincreases ranging from 10 to 28 percent 3t I therefore findthat the mere expectation of an increase in cost of operationdid not underlie Respondent's threats.32Nor were the employees so led to believe.33 Instead it wastheir unionization to which they must have had to attributesuch prospective misfortune. For if, as appears, deprivationof the benefits or subjection to more stringent conditions orthe layoff of part-timers was not economically necessary,then concern for the rights of the employees required thatany predictions in that area be couchedin terms of thepossible or, at most, the likely, rather than the inevitable.Essex Wire Corp.,188 NLRB 397. As Chairman Miller stat-ed the principle, while dissenting from the factual conclu-sions there, "one who undertakes to speak about such issues27 Tohn did testify,however,that he read the card before signing it andhe was told at the time by Foster "that the rest of the employees wereinterested in the union.He said that if enough people signed the cards, therewould be a meeting following and that if I were interested for me to sign thecard.If enough people were interested,they would try to get the union as abargaining agent "2Each, however,filled out his card,and the cards bore the followingwords in large white letters on a background of red "YES, I WANT THEIAM," which Klug testified he "imagineldl" he had seen29 As noted above, I have similarly discredited Marshall's testimony, ex-cept in regard to the possible closing of the service department,that he hadonly predicted what "mlight] " happen.30 See alsoFotomat Corporation,199 NLRB 732.31Only one of these,DeSimone Jones,was arguably not in the relevantbargaining unit,and Respondent thinks she belongs.3No explanation has been offered,and I am unable to perceive,whyincreased operating costs would have required each mechanic to buy his ownHonda tools while shop tools or indeed his own hand tools were still avail-able, or why each mechanic would ever need a complete Honda set forhimself rather than share with others.33 "The question is not only what the employer intended to imply but alsowhat the employees could reasonably have inferred."N.LR.B v. KaiserAgricultural Chemicals,473F 2d 374 (C A. 5, 1973) 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust choose his words with care. We impose that burden ofcare in order that there may be some communication aboutmatters of sharp dispute and vital concern."Id.Such "care"is not to be inferred on the part of an employer, concededly"ignoran[t]" in labor relations, who, even after consultationwith counsel and in open court, characterizes the organiza-tion of his employees as a "mutiny." Particularly notewor-thy in this connection is Marshall's admission (fn.8, supra)that he told the employees that the changes "would have tooccur."I therefore find that the variousstatementsby Silvermanand Marshall, in the form of speeches or otherwise, describ-ing prospective changes in the employees' working condi-tions in the event of unionization,violated Section 8(a)(1)of the Act 3aAs shown above, Marshall had commenced his antiunionconduct even before the speeches by questioning Enrightand Foster upon their arrival at work the day following theorganizing drive to ascertain what they had accomplished.Upon learning of their success in signing up the employees,he called the meeting at which he made the threats men-tioned above. Meanwhile, on the very day the cards werebeing signed and continuing until the afternoon of April 12,Marshall conducted individual interrogations of variousemployees as to their union sympathies and made and in-deed expanded on the threats made at the meeting, so thathe was able to announce to Enright and Foster by thatafternoon that he had already caused defections on the partof many of the card signers. As inKing Chrysler-Plymouth,174 NLRB 531,these inquiries were made for the purpose of ascertain-ing the union sympathies and attitudes of eachsalesman. Interrogation of this nature, engaged in byhigh-ranking managers, without any assurances againstrefusal, and in the context of other anti-union activity,reasonably tends to be coercive.Marshall's further statement to Enright and Foster at thesame time,that Silverman was so angry that he wanted tofire everyone and drop the plans he had in mind for aninsurance programforthe employees but would stay hishand if the employees forgot about the Union, also violatedSection 8(a)(1).35b.Solicitation of complaintsRespondent also violated Section 8(a)(1) throughSilverman's telling the employees to act for themselves andbring their problems directly to him rather than through aunion.N.L.R.R. v. WKRG-TV, Inc.,470 F.2d 1302 (C.A. 5,1973);King Chrysler-Plymouth,174 NLRB 531;Eagle-Pich-er Industries, Inc.,171NLRB 293. Although Respondentcontends that such solicitation was but the continuation ofa practice to hold meetings when problems arose, the situa-tion differed on this occasion when, in Marshall's words,34 The substantial reiteration of the threats in August constituted a furtherviolation.35 Similarly violative was Silverman's repetition of the statement concern-ing the insurance benefitsSilverman "was mad that the people had not come to himwith their problems instead of first suddenly running offand joining the union." This testimony destroysRespondent's contention that it was not motivated by adesire to undermine the Union's support.c.Insurancebenefitsand wage increasesAlthough it is undisputed that Respondent conceived theidea of a pension plan or insurance benefits program overa year before the advent of the Union, and that negotiationswere commenced with the Prudential Insurance Companyfor the program more than a month prior to the advent ofthe Union, General Counsel contends that the implementa-tion of the program on May 18 violated Section 8(a)(1),relying, first, on the failure of the Company to notify theemployees of the program until after the Union's appear-ance; and second, on the Company's threat to abandon theprogram when it first learned of the Union's presence, fol-lowed by its decision to institute it anyway.I find the first reason without substance. While it mighthave merit were the issue whether the plan had in fact beenconsidered before the Union's appearance, in the presentcontext it would bar a plan conceived entirely without re-gard to the Union simply because the Union's arrival fortui-tously preceded notification to the employees even thoughthe employees are then truthfully informed of the plan'shistory. This is not the law as I understand it. Cf.Weston'sShopper City,189 NLRB 234.General Counsel's second contention, however, hasgreater force. I have already found coercive Marshall'sstatement of April 12, essentially repeated by Silvermanshortly thereafter, that Silverman had decided to drop theinsurance benefits plan when he first learned of the Unionbut had subsequently changed his mind and would adhereto it as part of a forgive-and-forget policy if the employeesgave up the Union. This example of the carrot following thestrike provides the "nexus" held lacking by the Board inMPC Restaurant Corp.,198 NLRB No. 13, relied upon byRespondent. I find the effectuation of the benefits planunlawful in motive and reasonable effect. Cf.Waters Distri-butingCo.,182 NLRB 967.Similarly violative were the wage increases given in lieuof the insurance benefits when the latter failed to commandsufficient employee support. I agree with Respondent thatthe legality of the raises turns on thatof theinsurancebenefits plan. Since the latter has been found unlawful, theraises take on the same character.d.Creating the impression of surveillanceI find no merit to the contention that Respondent createdan impression of surveillance in violation of the Act. Sur-veillance was quite unnecessary in this campaign to ac-quaint Respondent with knowledge of the identity of theunion supporters. Nobody concealed his union activity, andwhat was not openly observed by management was soughtthrough interrogation, as seen above. The resort to interro-gation itself suggests the absence of surveillance. Cf.George-townSteel Corp.,189 NLRB 463. CIVIC CENTERSPORTS4352.Section 8(a)(3)Given the surrounding unfair labor practices and theCompany's particular hostility toward Foster for his leadingrole in the organizational drive, it would not be difficult toinfer the motive essential to support an 8(a)(3) finding in hisdischarge but for one consideration-an abiding convic-tion, based upon the facts set out above, and stemmingheavily from Jeznis' credited testimony, that Foster, to agreater degree than any other employee, had exceeded allreasonable bounds by a combination of absences,lateness-es, and failure to give appropriate notice to the Company.This is not a case where a previously satisfactory employeeis found wanting for the first time afterengaging in unionactivity.Nor is it a case where prior unsatisfactory work istolerated or "condoned," as urged by the General Counsel(br. p. 23), until the union activity starts. What we have here,rather, is an employee who has been so unsatisfactory thatthe employer decided to fire him before the commencementof any union activity only to be swayed from that course bythe man's immediate superior on the ground that the Com-pany was busy and needed all the help it could get.While Silverman, shortly thereafter and following theunion activity, was dissuaded from an obvious illegal dis-charge of Foster by Marshall's warning that the unlawfulmotive would be apparent, it would have to be assumed, tofind a violation, that such motive persisted 3 months laterwhen the discharge occurred. Although there is evidence tosupport this, we should expect a precipitating incident.There was none, however,unlessit be what General Coun-sel urgesconstituted the pretext Respondent had been seek-ing; i.e.,Foster's absence. The difficulty with this is thatRespondent took no action when at least as good opportuni-ties were presented earlier.36 Cf.G & S Metal Products, Inc.,198 NLRB No. 65;P.G. Berland Paint City,199 NLRB 344.The fact is, however, that it was not merely his absenteerecord that dissatisfied Respondent but his tardiness alsoand his failure to inform Respondent of his absences as heknew was required. Although not generally impressed withSilverman's or Marshall's credibility, I was no more im-pressed with Foster's in respect to the events underlying hisdischarge, and to the extent that the testimony of Silvermanand Marshall is corroborated by Jeznis or otherwise seemsmore probable than Foster's I credit it. Since Jeznis testifiedthat Respondent was much upset with Foster for failing tocall in prior to the Union's appearance, and that Foster'sneglect in this respect continued throughout the period thatJeznis remained with the Company, I am unable to creditFoster's testimony that he always fulfilled his duty to callin.By the same token, I cannot credit Foster's statementthat except for thesingleoccasion when he and Weisskopfwere berated by Marshall for lateness no one had ever takenhim to task for such derelictions. Not only did Jeznis testifythat he,as well asSilverman and Marshall, had criticizedFoster therefor, but it defies reason that such incidentswould not have been seized upon if Respondent had in factbeen trying to build a case against Foster.36 For example, 3 weeks earlier, Foster had worked only 27-1/2 hours ascompared with the 36 he worked his last week; and the week before that hehad worked only 28 hours.Finally, I do not credit Foster's wife's testimony that shecalled in for him on July 14. If she had Foster would hardlyhave failed to protest the discharge when Marshall an-nounced it to him the following day. Such silence onFoster's part would have been quite out of keeping with hismilitance, particularly in light of his successful protest theprevious week when he felt he had been wronged.General Counsel's attempt to fit the instant case into acondonation mold flies in the face of the repeated criticismmeted out to Foster. The decision in early April to keep himon as a result of Jeznis' intercession rested completely on thescarcity of employees, and Jeznis warned Foster at that timethat a continuation of his conduct would lead to his dis-charge. But the pattern persisted after additional repeatedwarnings during Respondent's busy season so as to bringinto question whether Jeznis' reason for retaining him re-mained valid, and on balance the Company found his atten-dance habits no longer tolerable. The sole protected activityin the interim was that occurring 3 months before his dis-charge. The condonation cases cited by General Counselare clearly distinguishable.Accordingly, I find that the General Counsel has failedto sustain the burden of proving that Foster's dischargeviolated the Act.3.8(a)(5)a.Sufficiency of the demandRespondent, relying on Marshall's testimony that Schloerhad failed to specify the group of employees for whomrepresentation was claimed, contends that the bargainingdemand was insufficient in law in view of the requirementthat a demand "clearly define the unit," citingThe C.L.Bailey Grocery Company,100 NLRB 576, 579. I find thecontention without merit.In the first place, I credit the testimony of Schloer andNolder that the service and parts departments were speci-fied at the time. 7 Not only did Marshall fail to inspireconfidence as a witness generally, but his specific negationhere was not absolute but only "to the best of [his] recollec-tion."Moreover, as Respondent itself has urged, Schloerwas sufficiently experienced to realize the importance of theprecision of his demand, and he has made substantiallysimilar demands of automobile dealers, the type of employ-er with whom he usually does business. See,e.g.,MeehanTruck Sales, Inc.,201 NLRB 780.I am also satisfied that if the oral demand lacked thenecessary specificity,Marshall knew from the recognition37Contrary to Respondent's brief, Schloer's reference at one point in hiscross-examination to his having told Marshall that the majority "of youremployees" had signed cards did not weaken either his direct testimony orhis later statement on cross that he had specified the parts and servicedepartments. Had he repeated the specific words each time the matter wasadverted to, Respondent might well have contended his testimony was toopat.Nor is a different conclusion warranted from the fact that Schloer'saffidavit given during the investigation also referred to "a majority of hisemployees." The purposes of the affidavit did not require greater specificity,and indeed the very next sentence mentioned the recognition agreementwhich clearly specified the parts and service departments. SeeInternationalUnion of ElectricalWorkers, Local 601 v. Westinghouse Electric Corp.,180NLRB 1062, 1066. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement presented,to him 38 the scope of the unit sought.Even if he did not read it at that time, I find that it was leftwith him and I am unable to believe that he did not readit after the union representative left and while the demandstill remained operative.In any event theBailey Groceryprinciple would seeminapplicable to a case like this where, as we shall see insection b,infra,themajority status of the Union is notaffected by the scope of the unit. InBailey,where the bar-gaining request was susceptible of interpretation as embrac-ing"a plant-wideunitinwhich the Uniondid not,have amajority" (100 NLRB at 577), it was quite appropriate forthe Board not to require the employer to resolve theambiguity "in view of the prohibition of the Act againstrecognition by an Employer of a union which does notrepresent a majority"(Id.at 579). But where, as here, theUnion's majority status does not depend on the unit's ex-tent, requiring the employer to request whatever clarifica-tion is desired seems more reasonable than permittingoutright rejection of the demand. Cf.Heck's Inc.,166NLRB 186, 191. This is particularly so where, as here, therejection rests neither on doubt of the, scope of the unit noron doubt of the majority but, as shown above, entirely onRespondent's belief that its employees are not ripe for orga-nization.b.The Union's majority statusAs set forth above, the maximum possible number ofemployees in the unit at the critical time was 15. Respon-dent would reduce the number to 14 by eliminating Tolin,while General Counsel would put the number at 11 byincluding Tolin but excluding Jeznis, Alan Hausrath, Lom-bardo, and Caryle DeSimone Jones. Eight employees wouldthus constitute a majority an either basis. Since nine (in-cluding Tolin) signed cards the Union thus had a clearmajority, even with Tolin's exclusion from the unit, unlessthere is validity to Respondent's argument that the cards ofJacob, Clemente, Klug, or Weisskopf should not be count-ed. I find no such validity and hence deem it unnecessaryto reach any of the card status or eligibility issues raised inrespect to Tolin, Jeznis, Alan Hausrath, Lombardo, or Ca-ryleDeSimone Jones.Respondent's principal contention here is that Jacob,Clemente, Klug, and Weisskopf, as minors under Pennsyl-vania law, could elect to void their appointment of anagent,39 and thus were free to revoke their union designa-tions at any time, and that the would have do so if giventhe opportunity at the heanng.4 One obvious difficulty withthis position is that at least until the offers of proof, thecards were still effective. As of the time of the demand andrefusal to bargain, therefore, the Union's majority was in-tact.And its loss thereafter would not affect the proprietyof a bargaining order otherwise satisfyingGisselstan-38 It was either handed to him or placed before him on the parts counter39 CitingFeagles v.Sullivan, Guardian,32 D & C (Pa.) 47(1938).40 In point of fact,as indicated above, Respondent'soffer of proof inrespect to Weisskopf adverted only to his age, and as to Jacob, that he wouldneither affirm nor revoke his card As to these employees,therefore, Respon-dent urges in effect, contrary to Pennsylvania law, that a minor's card is notmerely voidable but voidadin#io-Feagles vSullivan,Guardian, supra,at52-53.dards alA fortiori,the original majority cannot be deemedto suffer from subsequent defections following, as here, thecommission of unfair labor practices directed to the specificindividuals involved.Respondent's argument, moreover, has been authorita-tively rejected as "unworthy."N.L R.B. v. New Era Die,Co.,118 F.2d 500, 505 (C.A. 3). The court there pointed out:If such.were the law, then in units where minor employ-ees predominated, they would be unable to bargaincollectively at all. But, it is the majority choice of theemployees in an appropriate unit, and not just of theadults among them, which the National Labor Rela-tions Act contemplates; hence, anyone old enough tobe em1loyed is old enough to vote for a bargainingagent. 2The further contention is advanced by Respondent that theNew Eracase erroneously equated authorization cards withballots and that this position has been superseded by theSupreme Court's recognition inGisselthat cards are a lessreliable barometer of employee sentiment than a secret elec-tion.However,Gissellaid down no new doctrine in thisrespect. At the very time the Board decided theNew Eracase, its policy favored elections as the best means of resolv-ing representation disputes. 5 NLRB Ann. Rep. 60-61(1940). But asGisselholds, the less trustworthy means mustsuffice where a fair election has been rendered impossibleor unlikely by the employer's misconduct, and this principleis equally applicable to minors and adults. Any other con-clusion would subvert the national policy's concern for allthe employees in the unit,including indeed those of otherminors who would affirm their adherence to the union.Respondent also urges disregarding the cards of Cle-mente and Klug because the former had not read it beforesigning and because Klug not only had not read it butthought it was "just a general interest card." I find thesecontentions baseless. Not only did these employees admitfilling out their cards, an action which of itself would seemimpossible to reconcile with a failure to read them, but, asalready noted (fn.28, supra),the purpose of the cards wasunmistakably and inescapably apparent at a mere glance.The contentions, moreover, would produce precisely the"endless and unreliable inquiry" eschewed inGissel.395U.S. at 607-608.I accordingly find that the Union represented a majorityof the employees in the appropriate unit alleged in the com-plaint.c.Bargaining orderNotwithstanding the Union's majority status and the suf-ficiency of its bargaining demand, and whether or not Mar-shall handled or examined the cards, Respondent's refusalto recognize the Union on the basis of the cards did not,under current Board doctrine, violate Section 8(a)(5) unlessitsconduct precluded resort to an election.Green Briar41N.L R.B. v. Gissel Packing Co,395 U S 575, 610, 614.42Cf.San Diego Building Trades Council v. J S Garmon,359 U.S 236,244; see alsoNorthern Metal Co,175 NLRB 896-897;Griffith Ladder Corpo-ration,159 NLRB 175, 184 CIVIC CENTER SPORTS437Nursing Home, Inc.,201 NLRB 503;R & M Electric SupplyCo., 200 NLRB No. 59.,I find that it did, and that a bargain-ingorder is indicated underGissel,supra,becauseRespondent's 8(a)(1) actions in the particular circumstancesof this case were so "extensive .- . . in terms of their pasteffect on election conditions and the likelihood of theirrecurrence in the future . . . that the possibility of erasmg[their] effects . . . and of ensuring a fair election . . . by theuse of traditional remedies . . . is slight and that employeesentiment . . . would,,on balance, be better protected by abargaining order." 395 U.S. at 614-615.The Company's misconduct here included coercive inter-rogation; angry recriminations expressed by its top officialto all the employees for joining the Union rather than bring-ing their problems to him; repeated threats (most, again,addressed to all the employees) by the same official and/orhis second-in-command to withhold existing and pros-pective benefits, impose more onerous working conditions,lay off part-timers, and even discharge the employees; andthe grant of insurance benefits and wage increases. SeeGen-eral Stencils, Inc.,195 NLRB 1109 (dissenting opinion ofChairman Miller, seemingly approved in 472 F.2d 170(C.A. 2, 1972) ).This occurred, moreover, in a unit of only 11-14 employ-ees,young, impressionable, and unsophisticated in therights of labor. Although Respondent relied on their veryimmaturity for the proposition that they should not be sub-ject to organization, I believe the greater danger to be theirsusceptibility to Respondent's economic power as-alreadymanifested in the defections boasted of by Marshall to En-right and Foster and reflected in Respondent's offers toprove that the nine signatories had reduced to four. Thelikelihood of a fair election is not heightened by the testimo-ny of Silverman and Marshall which still demonstrates anattitude of strong hostility to organization offering smallhope against a recurrence of the misconduct or at least thelegitimate fear thereof on the part of the employees remain-ing.and desist therefrom and, in view of the number and varietyof the violations and the danger of recurrence, to cease anddesist from infringing upon the Section 7 rights of its em-ployees in any other manner. Moreover, in order to effectu-ate the policies of the Act, and more particularly for thereasons set forth in the section,supra,entitled "BargainingOrder," my recommended Order will require that Respon-dent bargain collectively and in good faith with the Unionupon the Union's request in the unit alleged in the com-plaint.Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c) of the Act, I hereby recommend the following:ORDER43Respondent, Civic Center Sports, Inc., its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating any of its employees con-cerning their union activities, views, or sympathies or thoseof their fellows.(b)Threatening any of its employees with loss of existingor prospective benefits, imposition of more onerous work-ing conditions, discharge, or layoff if they select or retainthe Union or any other labor organization as their bargain,ing representative.(c) Soliciting employees to bring complaints to it ratherthan to the Union or any other labor organization.(d)Granting wage increases or other benefits to its em-ployees to undermine their support foi the Union or anyother labor organization.(e)Refusing to bargain collectively and in good faithwith International Association ofMachinists and Aero-space Workers, District No. 63, AFL-CIO, as the exclusiverepresentative of its employees in the following appropriateunit:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.Respondent has violated Section 8(a)(1) of the Act byinterrogating and threatening its employees in connectionwith their union activities, by soliciting complaints fromthem, and by granting them insurance benefits and 'wageincreases.4.Respondent has violated Section 8(a)(5) of the Act byrefusing to bargain with the Union.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Respondent did not violate the Act by its discharge ofFoster, and did not create an impression of surveillance.REMEDYIn order to remedy the unfair labor practices found hereinmy recommended Order will require Respondent to ceaseAll service and parts departmentemployeesemployedby Respondent at its Pittsburgh,Pennsylvania,facili-ties, excluding all office clerical employees,salesmen,watchmen and guards, professional employees and su-pervisors as definedin the Act.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed by Section7 of the Act.2.Takethe following affirmative action necessary to ef-fectuate the policiesof the Act:(a)Uponrequest, bargain collectively and in good faithwith International Association of Machinists and Aero-space Workers, DistrictNo. 63, AFL-CIO,as the exclusiverepresentative of all the employees in the above-describedappropriate unit, and embody in a signed agreement anyunderstanding reached.43 In the event no exceptions are filed as provided by Sec. 102.46 of theRules andRegulationsof the National LaborRelationsBoard, the findings,conclusions, recommendations, and Recommended Order hereinshall, asprovidedin Sec.102.48 of the Rules and Regulations, be adopted by theBoard and become its findings,conclusions,and order, and allobjectionsthereto shall be deemed waived for all purposes 438DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its place of business in Pittsburgh, Pennsylva-nia, copies of the attached notice marked "Appendix." 44Copies of said notice, on forms provided by the RegionalDirector of Region 6, after being duly signed by an author-ized representative of Respondent, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondent hastaken tocomply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.nn In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAll service and parts department 'employees em-ployed by Respondent at its Pittsburgh, Pennsylva-nia, facilities, excluding all office clerical employees,salesmen, watchmen and guards, professional em-ployees and supervisors as defined in the Act.WE WILL NOT coercively question any of our employeesabout their union activities, views, or sympathies, or aboutthose of their fellow employees.WE WILL NOT threaten any of our employees with loss ofexisting or future benefits or with harder working condi-tions, or layoff or discharge because they choose or keep theIAM or any other union as their collective-bargaining repre-sentative.WE WILL NOT solicit employees to bring complaints to usrather than to the IAM or any other union.WE WILL NOT grant wage increases or other benefits to ouremployees to undermine their support for the IAM'or anyother union.WE WILL NOT in any other manner interfere with the rightof our employees to engage in organizational activity orcollective bargaining, or to refrain from such activities.DatedByWE WILL bargain collectively and in good faith withIAM District 63 as the exclusive representative of ouremployees in the bargaining unit described below inrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and, ifan understanding is reached, sign a contract containingsuch understanding. The bargaining unit is:CIVICCENTER SPORTS, INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 1536 Federal Building, 1000 Liber-tyAve.,Pittsburgh,Pennsylvania 15222,Telephone412-644-2977.